EXHIBIT 99.1 CONSOLIDATED MERCANTILE INCORPORATED PRESS RELEASE CONSOLIDATED MERCANTILE INCORPORATED REPORTS SECOND QUARTER FINANCIAL RESULTS Toronto, August 13, 2008 – As previously reported, Consolidated Mercantile Incorporated (TSX: CMC) completed the sale of its subsidiary, Distinctive Designs Furniture Inc. (“Distinctive”), and its equity investee, Polyair Inter Pack Inc. (“Polyair”).The operating results of Distinctive for the six month period ended June 30, 2007 have been classified by the Company as discontinued operations. Net
